March 13, 2020
                                                                             Orrick, Herrington & Sutcliffe LLP

VIA ECF                                                                      51 West 52nd Street
                                                                             New York, NY 10019-6142
                                                                             +1 212 506 5000
                                                                             orrick.com
The Honorable Sarah L. Cave
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, New York 10007

Re:      Joint Request for Adjournment - Trellian Pty, Ltd. v. adMarketplace, Inc., 19-CV-5939

Your Honor:

In accordance with the Court’s March 9, 2020 Order, the parties make this joint submission to
request an adjournment of the mediation conference previously scheduled for March 9, 2020.
This is the parties’ second request for adjournment.

The representative for Plaintiff, who is located in Australia and plans to appear telephonically for
the conference per Your Honor’s instructions, cannot be available for a morning conference.
The parties therefore respectfully request that, if the Court has availability, the conference be
rescheduled for an afternoon session during the week of April 13, 2020.

Very truly yours,

/s/ Richard A. Jacobsen

Richard A. Jacobsen
Counsel for adMarketplace, Inc.

cc: Turner Smith, Counsel for Trellian Pty, Ltd. (via ECF)

      The parties' joint request to reschedule the settlement conference for an afternoon session
      during the week of April 13, 2020 (ECF No. 35) is DENIED. The Settlement Conference is
      rescheduled to Friday, May 8, 2020 at 2:00 pm with submissions due by Monday, May 4, 2020.
      The Clerk of of Court is respectfully directed to close ECF No. 35.

      SO-ORDERED 3/16/2020
